UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
JUDITH FREI; SANDRA RHODES;                                  :
CHARLES RHODES; SHIRLEY HART;                                :
WILLIAM MURPHY; BONNIE MURPHY;                               :
JAMES WALZ; MARY BETH WALZ; TRIO                             :
CALDWELL; BEVERLY CALDWELL;                                  :
ALBERT DELSANTRO; CHARLOTTE                                  :
DELSANTRO; ANNA THOMAS; CHARLES :
DAVID SMEDLEY; EDWARD FRISCO;                                :
LARRY E. ROBINSON; CECIL BARKLEY;                            :
NANCY MILLER; LARRY JUNKIN;                                  :
ARTHUR L. CHURCH; MABLE CHURCH;                              :
JACQUELINE BOYD; CORTIS BOYD;                                :
BRIAN SUKENIK; SANDRA WHITE;                                 :
ROGER WHITE; MARY WATERS; KEVIN                              :
HILTON; CLINTON HUMPHREY; TENNA                              :
HUMPHREY; BONNIE GREEN; MICHAEL                              :
HESS; SANDRA BONEKEMPER; NANCY                               :
HAGERMAN; GARY MELTON; DIXIE                                 :
MELTON; CHRISTOPHER FREEMAN;                                 :
JUDITH FREEMAN; CAROLYN SUE BEAN; :
                                                                 OPINION AND ORDER
MARK THOMPSON; ADA DUFFY;                                    :
JEFFERIE HARRISON; CHRISTEN                                  :
                                                                 19 CV 2939 (VB)
HARRISON; RANIERE CASERTA;                                   :
COUCHITA CASERTA; DON AMBURGEY; :
JOYCE AMBURGEY; MONA SIMMONS;                                :
TRINA OWEN; RUBIE HODA; BILLY                                :
WEST; MONA WINDHAM; RONNIE                                   :
WINDHAM; JEANNE COLBORNE; TRACIE :
SHOLLENBARGER; WILLIAM SHELTON;                              :
JANICE SHELTON; PINK JONES; ANNIE                            :
JONES; CYNTHIA SKILES; RAYMOND                               :
SKILES; JAMES SKINNER; DAVID                                 :
WHITLOCK; JACQUELINE WHITLOCK;                               :
CONNIE LUYE; EARL HINES; and DIANA                           :
HINES,                                                       :
                           Plaintiffs,                       :
                                                             :
v.                                                           :
                                                             :
TARO PHARMACEUTICALS U.S.A., INC.,                           :
and DOES 1-10, inclusive,                                    :
                           Defendants.                       :
-------------------------------------------------------------x



                                                         1
Briccetti, J.:

        Plaintiffs Judith Frei, Sandra Rhodes, Charles Rhodes, Shirley Hart, William Murphy,

Bonnie Murphy, James Walz, Mary Beth Walz, Trio Caldwell, Beverly Caldwell, Albert

Delsantro, Charlotte Delsantro, Anna Thomas, Charles David Smedley, Edward Frisco, Larry E.

Robinson, Cecil Barkley, Nancy Miller, Larry Junkin, Arthur L. Church, Mable Church,

Jacqueline Boyd, Cortis Boyd, Brian Sukenik, Sandra White, Roger White, Mary Waters, Kevin

Hilton, Clinton Humphrey, Tenna Humphrey, Bonnie Green, Michael Hess, Sandra

Bonekemper, Nancy Hagerman, Gary Melton, Dixie Melton, Christopher Freeman, Judith

Freeman, Carolyn Sue Bean, Mark Thompson, Ada Duffy, Jefferie Harrison, Christen Harrison,

Raniere Caserta, Couchita Caserta, Don Amburgey, Joyce Amburgey, Mona Simmons, Trina

Owen, Rubie Hoda, Billy West, Mona Windham, Ronnie Windham, Jeanne Colborne, Tracie

Shollenbarger, William Shelton, Janice Shelton, Pink Jones, Annie Jones, Cynthia Skiles,

Raymond Skiles, James Skinner, David Whitlock, Jacqueline Whitlock, Connie Luye, Earl

Hines, and Diana Hines, bring claims against defendants Taro Pharmaceuticals U.S.A., Inc., and

Does 1-10 (collectively, “Taro”), relating to Taro’s manufacture, sale, and promotion of the

generic prescription drug amiodarone hydrochloride (“amiodarone”), an anti-arrhythmic heart

medication.

        Now pending is Taro’s motion to dismiss plaintiffs’ first amended complaint (the

“amended complaint”) under Rule 12(b)(6). (Doc. #27).

        For the following reasons, the motion is GRANTED.

        The Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367.




                                                2
                                        BACKGROUND

        For the purpose of ruling on the motion to dismiss, the Court accepts as true all well-

pleaded allegations in the amended complaint and draws all reasonable inferences in plaintiffs’

favor, as summarized below.

        Taro manufactures and sells amiodarone, which is the generic form of Cordarone, a

brand-name drug manufactured by Wyeth Pharmaceuticals, Inc. (“Wyeth”).

        In 1985, Wyeth received approval from the Food and Drug Administration (“FDA”) to

market and sell Cordarone. The FDA approved the use of Cordarone/amiodarone for the

treatment of “ventricular fibrillation and ventricular tachycardia”— life-threating heartbeat

irregularities. (Doc. #21 (“Am. Compl.”) ¶ 60). However, the FDA approved the use of

amiodarone only when other treatment options have been unsuccessful or were otherwise not

appropriate for a particular patient. (Id.). In other words, the FDA approved amiodarone as a

“drug of last resort.” (Id. ¶ 61).

        Under federal law, generic pharmaceutical manufacturers are not required to repeat the

FDA approval process undertaken by brand-name manufacturers, often called “innovators.”

Rather, pursuant to the Hatch-Waxman Act of 1984, which amended the Food, Drug, and

Cosmetic Act (“FDCA”), a generic manufacturer must submit to the FDA an Abbreviated New

Drug Application (“ANDA”) to obtain approval to manufacture a generic pharmaceutical

following the FDA’s approval of its brand-name equivalent. In 2001, the FDA approved Taro’s




                                                 3
ANDA, permitting Taro to manufacture and sell amiodarone. 1

        According to the amended complaint, Wyeth aggressively and successfully marketed

Cordarone for inappropriate “off label” use as a first-line anti-arrhythmic therapy, even though it

was approved for use only as a drug of last resort. “Off-label” use of a pharmaceutical occurs

when the medication is used in a manner that has not been approved by the FDA. According to

plaintiffs, the FDA repeatedly warned Wyeth to stop marketing Cordarone in a manner which

downplayed safety risks and promoted off-label use. Further, the FDA promulgated a regulation

requiring manufacturers of amiodarone to make available to distributors a medication guide—a

handout explaining drug safety information, which distributors must then provide to patients

when dispensing prescriptions—setting forth in plain terms the drug’s medical uses and health

risks. See 21 C.F.R. § 208.24.

        Plaintiffs allege that as a result of Wyeth’s pervasive marketing activities, which

benefitted generic manufactures such as Taro, physicians—not appreciating the safety risks

associated with amiodarone—began to prescribe the drug as a first-line therapy for atrial

fibrillation.

        Plaintiffs are sixty-seven individuals across twenty-one states, who allege that they, or

their spouses, or their related decedents, were injured as a result of being prescribed, and

ingesting amiodarone manufactured by Taro, to treat atrial fibrillation. According to plaintiffs,

Taro failed to provide, or make available for distribution, medication guides to both distributors

and patients. Plaintiffs further allege Taro took advantage of Wyeth’s promotional marketing of




1
       Although plaintiffs do not allege that the FDA approved Taro’s ANDA in 2001, the
Court takes judicial notice of Taro’s publicly available ANDA, approved by the FDA on March
30, 2001. See FDA, ANDA 75-424 (Mar. 30, 2001), https://www.accessdata.fda.gov/drugsatfda
_docs/appletter/2001/75424ltr.pdf (last visited Feb. 29, 2020).


                                                 4
the drug for off-label use, and failed to inform physicians, distributors, or patients of the many

potential dangers of amiodarone, including that it was not intended for use as a first-line therapy

for atrial fibrillation.

        Plaintiffs assert claims for strict products liability, negligence in promoting amiodarone

for off-label use and failing to inform of the dangers thereof, negligence per se, failing to provide

a medication guide to distributors and patients, misrepresentation and deception, fraud, and

wrongful death.

                                          DISCUSSION

I.      Standard of Review

        In deciding a Rule 12(b)(6) motion, the Court evaluates the sufficiency of the operative

complaint under the “two-pronged approach” articulated by the Supreme Court in Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009). 2 First, a plaintiff’s legal conclusions and “[t]hreadbare recitals

of the elements of a cause of action, supported by mere conclusory statements,” are not entitled

to the assumption of truth and are thus not sufficient to withstand a motion to dismiss. Id. at 678;

Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010). Second, “[w]hen there are well-pleaded

factual allegations, a court should assume their veracity and then determine whether they

plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. at 679.

        To survive a Rule 12(b)(6) motion, the complaint’s allegations must meet a standard of

“plausibility.” Ashcroft v. Iqbal, 556 U.S. at 678; Bell Atl. Corp. v. Twombly, 550 U.S. 544,

564 (2007). A claim is facially plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct




2
       Unless otherwise indicated, case quotations omit all internal citations, quotations,
footnotes, and alterations.


                                                  5
alleged.” Ashcroft v. Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. at 556).

       In considering a motion to dismiss pursuant to Rule 12(b)(6), courts “may consider the

facts alleged in the complaint, documents attached to the complaint as exhibits, and documents

incorporated by reference in the complaint.” DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104,

111 (2d Cir. 2010). Courts may also consider matter of which judicial notice may be taken,

including public documents and records. Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d

Cir. 2002).

II.    Warning and Labeling

       Plaintiffs plead two separate failure to warn claims, one for strict liability, and the other

for negligence. Under New York law, failure to warn claims “are identical under strict liability

and negligence theories of recovery.” DiBartolo v. Abbott Labs., 914 F. Supp. 2d 601, 611

(S.D.N.Y. 2012).

       “[A] pharmaceutical manufacturer has a duty to warn of all potential dangers in its

prescription drugs that it knew, or, in the exercise of reasonable care, should have known to

exist.” DiBartolo v. Abbott Labs., 914 F. Supp. 2d at 611 (citing Martin v. Hacker, 83 N.Y.2d 1,

8 (1993)). To state a prima facie claim for failure to warn under New York law, a plaintiff “must

demonstrate (1) that the warning was inadequate and (2) that the failure to adequately warn of

the dangers of the drug was a proximate cause of his or her injuries.” Id. at 611–12.

       Taro argues that plaintiffs’ strict liability and negligence causes of action for failure to

warn are preempted by federal law. Taro contends federal law requires generic manufacturers,

like Taro, to ensure that its product and labeling are the same as those of its brand-name




                                                  6
equivalent approved by the FDA. Thus, Taro argues that any state law failure to warn claims

that would have required Taro to alter its product or labeling are preempted.

       The Court agrees.

       “A fundamental principle of the Constitution is that Congress has the power to preempt

state law.” Crosby v. Nat’l Foreign Trade Council, 530 U.S. 363, 372 (2000). Thus, “[w]here

state and federal law directly conflict, state law must give way.” PLIVA, Inc. v. Mensing, 564

U.S. 604, 617–18 (2011). In determining whether federal preemption applies, “[c]ourts must

‘start with the assumption that the historic police powers of the States were not to be superseded

by the Federal Act.’” Utts v. Bristol-Myers Squibb Co., 251 F. Supp. 3d 644, 660 (S.D.N.Y.

2017) (quoting Wyeth v. Levine, 555 U.S. 555, 565 (2009).

       “Express preemption is present when Congress’s intent to preempt state law is explicitly

stated in the statute’s language.” In re PepsiCo., Inc., Bottled Water Mktg. & Sales Practices

Litig., 588 F. Supp. 2d 527, 530 (S.D.N.Y. 2008). “Implied preemption arises when, in the

absence of explicit statutory language, . . . Congress intended the Federal Government to occupy

a field exclusively, or when state law actually conflicts with federal law.” Air Trans. Ass’n of

Am., Inc. v. Cuomo, 520 F.3d 218, 220 (2d Cir. 2008) (citing English v. Gen. Elec. Co., 496

U.S. 72, 79 (1990)).

       The latter type of implied preemption, called “conflict preemption,” “comes in two

forms—impossibility preemption and obstacle preemption.” McDaniel v. Upsher-Smith Labs.,

Inc., 893 F.3d 941, 944 (6th Cir. 2018). The first, impossibility preemption, arises as its title

suggests: when compliance with both federal and state law is impossible. Gade v. Nat’l Solid

Wastes Mgmt. Ass’n, 505 U.S. 88, 98 (1992). “The proper question for impossibility analysis is

whether the private party could independently do under federal law what state law requires of it.”




                                                 7
PLIVA, Inc. v. Mensing, 564 U.S. at 620. The second form, obstacle preemption, exists “when a

state law stands as an obstacle to the accomplishment and execution of the full purposes and

objectives of Congress.” Wis. Pub. Intervenor v. Mortier, 501 U.S. 597, 605 (1991).

       Here, plaintiffs’ failure to warn claims are not expressly preempted by federal law. “The

required clear statement of legislative intent to preempt is lacking.” In re Zyprexa Prods. Liab.

Litig., 489 F. Supp. 2d 230, 275 (E.D.N.Y. 2007).

       However, plaintiff’s failure to warn claims are impliedly preempted, as they rely

principally on Taro violating its federal duty of sameness, as well as plaintiffs’ attempt to enforce

FDA regulations.

       Although the Supreme Court has held, with respect to brand-name, or “innovator,”

manufacturers, that state law failure to warn claims are not preempted by federal law, Wyeth v.

Levine, 555 U.S. at 568–69, it has also held that “such suits could not go forward against generic

drug manufacturers, as it is impossible for them to comply simultaneously with their state duty to

adequately warn and their federal duty of sameness.” Fulgenzi v. PLIVA, Inc., 711 F.3d 578,

580 (6th Cir. 2013) (citing PLIVA, Inc. v. Mensing, 564 U.S. at 616). It is well-settled that a

generic manufacturer has an ongoing duty of sameness—the generic’s ingredients, safety,

efficacy, and warning labels must remain identical to its branded equivalent. PLIVA, Inc. v.

Mensing, 564 U.S. at 613.

         Indeed, when “the FDA has made a conclusive determination, positive or negative, as to

the existence of a link between the drug at issue and some adverse health consequence, state law

cannot mandate that a manufacturer include additional warnings beyond those that the FDA has

determined to be appropriate to the risk.” In re Zypreza Prods. Liab. Litig., 489 F. Supp. 2d at

276.




                                                 8
       Plaintiffs argue Fulgenzi v. PLIVA, Inc., a Sixth Circuit case, demonstrates that

plaintiffs’ failure to warn claims are not federally preempted pursuant to Mensing. (Doc. #35

(“Pls. Mem.”) at 5). In Fulgenzi, a branded-name manufacturer strengthened certain warnings in

its product labeling, as allowed, but the generic manufacturer failed to update its labeling as

required by federal law. Fulgenzi v. PLIVA, Inc., 711 F.3d at 580. Fulgenzi sued the generic

manufacturer on a state law theory of failure to warn. The Sixth Circuit concluded that

compliance with both federal law and state law was no longer impossible, as the manufacturer

could have complied with the law of both jurisdictions by appropriately strengthening its

labeling, as required. Id. at 588–89. Here, however, plaintiffs’ arguments respecting Fulgenzi

are inapposite, as plaintiffs suggest Taro, a generic manufacturer, should have strengthened its

warnings beyond those of the branded manufacturer and approved by the FDA.

       Plaintiffs further argue their failure to warn claims are not preempted under Buckman Co.

v. Plaintiffs’ Legal Comm., 531 U.S. 341 (2001). Again, the Court disagrees. In Buckman, the

Supreme Court considered whether the FDCA preempted “fraud-on-the-FDA” state claims. Id.

at 348. There, the plaintiffs contended a medical device manufacturer obtained FDA approval

for a product, but made fraudulent misrepresentations to the FDA to obtain its approval. Id. at

343. Plaintiffs sued the manufacturer on a theory of state law fraudulent misrepresentation. Id.

The Court concluded fraud-on-the-FDA claims conflicted with, and therefore were preempted

by, federal law. Id. at 348. “The conflict stems from the fact that the federal statutory scheme

amply empowers the FDA to punish and deter fraud against the Administration, and that this

authority is used by the Administration to achieve a somewhat delicate balance of statutory

objectives.” Id. “In other words, policing fraud on the FDA through a tort action could interfere

with how the FDA might wish to police that kind of fraud itself.” Desiano v. Warner-Lambert &




                                                 9
Co., 467 F.3d 85, 93 (2d Cir. 2006) (discussing Buckman Co. v. Plaintiffs’ Legal Comm., 531

U.S. 341). Here, plaintiffs seek to police Taro’s alleged failure to warn the FDA of the health

risks of amiodarone. Such claims are preempted.

        Plaintiffs also contend Taro could have complied with federal and state law by seeking

the FDA’s assistance in convincing the branded manufacturer, Wyeth, to adopt a stronger label,

thereby allowing Taro to utilize a stronger label as well. However, even if Taro had asked the

FDA for such assistance, it would not have satisfied any requirement under state law. See

PLIVA, Inc. v. Mensing, 564 U.S. at 618. Indeed, “requesting FDA assistance . . . would not

have satisfied [Taro’s] state tort-law duty to provide adequate labeling,” as state law does not

instruct manufacturers to communicate with the FDA about a possibly safer label. See id. at 619.

        Accordingly, because Taro could not have disseminated post-marketing warnings

inconsistent with Wyeth’s warnings and labeling—approved by the FDA—without violating

federal law, and also could not have disseminated alternative post-marketing warnings without

violating federal law, plaintiffs’ claims are preempted in these respects.

        Moreover, plaintiffs’ failure to warn claims against Taro are also preempted inasmuch as

they concern Taro’s alleged failure to provide medication guides to amiodarone distributors and

patients.

        The FDA regulation titled “Distributing and dispensing a Medication Guide,” provides in

pertinent part:

        Each manufacturer who ships a container of drug product for which a Medication
        Guide is required . . . is responsible for ensuring that Medication Guides are
        available for distribution to patients by either:

        (1) Providing Medication Guides in sufficient numbers to distributors, packers, or
        authorized dispensers to permit the authorized dispenser to provide a Medication
        Guide to each patient receiving a prescription for the drug product; or




                                                 10
       (2) Providing the means to produce Medication Guides in sufficient numbers to
       distributors, packers, or authorized dispensers to permit the authorized dispenser to
       provide a Medication Guide to each patient by receiving a prescription for the drug
       product.

21 C.F.R. § 208.24(b). The regulation states further:

       Each authorized dispenser of a prescription drug product for which a Medication
       Guide is required . . . shall, when the product is dispensed to a patient (or to a
       patient’s agent), provide a Medication Guide direct to each patient (or to the
       patient’s agent).

21 C.F.R. § 208.24(e).

       Accordingly, the regulatory text obligates manufacturers to provide medication guides in

sufficient numbers, or the means to produce them in sufficient numbers, to distributors, so that

such distributors could in turn provide the medication guides to patients. Critically, the

regulation does not obligate a manufacturer to provide medication guides directly to patients or

their agents.

       “Except in circumstances not relevant here, ‘all such proceedings for the enforcement, or

to restrain violations, of [the FDCA] shall be by and in the name of the United States.’”

McDaniel v. Upsher-Smith Labs., Inc., 893 F.3d at 944 (quoting 21 U.S.C. § 337(a)). “The

FDCA leaves no doubt that it is the Federal Government rather than private litigants who are

authorized to file suit for noncompliance.” Buckman Co. v. Plaintiffs’ Legal Comm., 531 U.S. at

349 n.4. Indeed, the FDCA does not provide a private right of action for a defendant’s violation

of its provisions. Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 810 (1986).

       Although plaintiffs couch their failure to warn claims in traditional state tort law, it is

clear the existence of the FDA’s medication guide regulation is the gravamen of these claims.

There is no question Taro’s amiodarone medication guide is a “critical element” in this case. See

McDaniel v. Upsher-Smith Labs., Inc., 893 F.3d at 944. By the Court’s count, the amended




                                                 11
complaint references Taro’s medication guide over 400 times. Moreover, plaintiffs do not

identify a parallel state law requiring Taro to make available to distributors an amiodarone

medication guide. And when a plaintiff’s claims “exist solely by virtue of the FDCA . . .

requirements,” state law claims are impliedly preempted. Buckman Co. v. Plaintiffs’ Legal

Comm., 531 U.S. at 352.

       Finally, as an additional matter, the Court notes “the majority of district courts to

consider this very issue have found identical claims preempted.” See McDaniel v. Upsher-Smith

Labs., Inc., 893 F.3d at 946 (collecting cases).

       For these reasons, plaintiffs’ failure to warn claims are preempted and must be dismissed.

III.   Off-Label Promotion

       Taro next argues any claims respecting its alleged promotion of amiodarone for off-label

use must be dismissed.

       The Court agrees.

       The bases for plaintiffs’ off-label promotion claims are that Taro: (i) benefitted from,

and did nothing to counteract, Wyeth’s pervasive marketing of Cordarone/amiodarone as a first-

line therapy for atrial fibrillation; (ii) failed to correct promotional information appearing in

third-party applications and reference materials, upon which many doctors allegedly rely; and

(iii) failed to petition the FDA to alter the medication guide and strengthen product labeling.

       These claims, like those discussed above, are preempted under PLIVA, Inc. v. Mensing.

“Because each alleged cause of action requires [Taro] to either change the labeling for

amiodarone, change its design or formation, exit the market, or accept state tort liability,” each

claim is impliedly preempted. Bean v. Upsher-Smith Pharm., Inc., 2017 WL 4348330, at *6

(D.S.C. Sept. 29, 2017) (citing PLIVA, Inc. v. Mensing, 564 U.S. at 620).




                                                   12
       In addition, these claims respecting off-label use and promotion are subject to preemption

under Buckman as well “because the duties [plaintiffs allege Taro] breached regarding off-label

promotion exist solely under the FDCA.” Bean v. Upsher-Smith Pharm., Inc., 2017 WL

4348330, at *7 (D.S.C. Sept. 29, 2017); see also Perdue v. Wyeth Pharms., Inc., 209 F.; Supp. 3d

847, 852 (E.D.N.A. July 20, 2016) (dismissing claim for negligent off-label promotion because

the claim was not premised on conduct that would give rise to recovery under state law in the

absence of federal law).

IV.    Negligence Per Se

       Taro argues plaintiff’s negligence per se claim must be dismissed.

       The Court agrees.

       In New York, “the unexcused omission or violation of a duty imposed by statute for the

benefit of a particular class is negligence itself.” Timperio v. Bronx-Lebanon Hosp. Ctr., 384 F.

Supp. 3d 425, 434 (S.D.N.Y. 2019). However, a defendant’s mere violation of a statute “does

not automatically constitute negligence per se. Only statutes designed the protect a definite class

of persons from a particular hazard, which persons within the class are incapable of avoiding,

can give rise to a negligence per se for violation of the statute.” Id.

       Here, plaintiffs’ negligence per se claim is premised on Taro’s alleged “failure to ensure

the Medication Guide was provided to Plaintiffs with prescriptions of Amiodarone, and to

additionally provide adequate warnings regarding the unapproved ‘off-label’ use of Amiodarone

for the treatment of A-fib.” (Am. Compl. ¶ 188).

       Aside from the federal medication guide regulation—which is not privately enforceable

and, on its face, contains no duty on the part of manufactures to provide medication guides

directly to patients—plaintiffs allege Taro violated N.Y. Education Law § 6811(9)–(11). The




                                                  13
statute states it is a class A misdemeanor under state law to “manufacture, sell, deliver for sale,

hold for sale or offer for sale of any drug, device, or cosmetic that is adulterated or misbranded”;

“misbrand any drug, device, or cosmetic”; or “receive in commerce any drug, device or cosmetic

that is adulterated or misbranded, and to deliver and proffer delivery thereof for pay or

otherwise.” N.Y. Educ. Law § 6811 (9)–(11).

       Plaintiffs fail plausibly to plead that Taro has taken part in any of the above proscribed

conduct. In one breath, plaintiffs argue “they did not plead that any of the FDA warning[s] were

inadequate,” (Pls. Mem. at 4), yet in a second argue Taro committed negligence per se by

“misbranding” its product. Moreover, and again, the FDA approved the labeling and warning

information associated with Cardorone/amiodarone, and Taro, a generic pharmaceutical

manufacturer, has on ongoing duty to provide the same warning labels and information

distribution as those of the brand-name manufacturer. In other words, Taro’s warning labels and

disseminated information must remain identical to its branded equivalent. It is precluded under

federal law from unilaterally altering such information. For these reasons, plaintiffs’ negligence

per se claim must be dismissed.

V.     New York General Business Law Claims

       Plaintiffs cannot state a plausible claim for deceptive trade practices under New York

General Business Law Sections 349 of 350.

       Section 349 of the New York General Business Law renders unlawful unfair or deceptive

business practices. INV Accelerator, LLC v. MX Techs., Inc., 2020 WL 8822902, at *6

(S.D.N.Y. Feb. 24, 2020). “It is uncontroverted that Section 349 . . . prohibits deceptive

practices that are directed at consumers.” Amos v. Biogen Idec Inc., 28 F. Supp. 3d 164, 173

(W.D.N.Y. 2014); see also Oswego Laborers’ Local 214 Pension Fund v. Marine Midland Bank,




                                                 14
N.A., 85 N.Y.2d 20, 25 (1995). Indeed, [f]or purposes of [Section] 349, consumers are defined

as those who purchase goods and services for personal, family or household use.” INV

Accelerator, LLC v. MX Techs., Inc., 2020 WL 8822902, at *6.

       “[B]ecause a drug manufacturer’s duty to warn of a drug’s side effects runs to the doctor

prescribing the drug, and not to the user of the drug, the issuance of [prescription] drug warnings,

for purposes of Section 349, is not an act directed at consumers, and therefore any alleged

deceptive act related to the issuance of those warnings is not a ‘consumer oriented’ act actionable

under Section 349.” Amos v. Biogen Idec Inc., 28 F. Supp. 3d at 173.

       As for Section 350, the statute states that “[f]alse advertising in the conduct of any

business, trade or commerce or in the furnishing of any service in this state is hereby declared

unlawful.” To state a plausible Section 350 claim, a plaintiff must allege that the act, practice or

advertisement was consumer-oriented and misleading in a material respect, and that plaintiff was

injured as a result of such conduct. Medisim Ltd. v. BestMed LLC, 910 F. Supp. 2d 591, 607

(S.D.N.Y. 2012). “A plaintiff must also demonstrate reliance, which typically means he must

point to a specific advertisement or public pronouncement upon which the consumer relied.” Id.

       Here, plaintiffs fail plausibly to plead the necessary elements of a Section 349 or 350

violation, let alone allege sufficient factual allegations which “raise a right of relief above the

speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. at 555. Indeed, plaintiffs merely allege

Taro is liable for failing to counteract an allegedly pervasive and deceptive marketing campaign

conducted decades ago by a brand-name manufacturer, and that Taro has failed to correct certain

information on third-party applications and references for which Taro is not responsible.

Simply, these allegations fail to state a plausible claim.




                                                  15
          Accordingly, plaintiffs’ claim for violations of New York General Business Law must be

dismissed.

VI.       Fraud

          Finally, Taro contends plaintiffs fail to allege predicate acts of fraud with particularity, as

required by Rule 9(b).

          The Court agrees.

          A claim for fraud under New York law requires a showing of “a misrepresentation or

material omission of fact which was false and known to be false by defendant, made for the

purpose of inducing the other party to rely upon it, justifiable reliance of the other party on the

misrepresentation, and injury.” Lama Holding Co. v. Smith Barney, Inc., 88 N.Y.2d 413, 421

(1996).

          In addition, Federal Rule of Civil Procedure 9(b) requires that “[i]n alleging fraud or

mistake, a party must state with particularity the circumstance constituting fraud or mistake.”

“[T]o comply with Rule 9(b), the complaint must: (1) specify the statements that the plaintiff

contends were fraudulent, (2) identify the speaker, (3) state where and when the statements were

made, and (4) explain why the statements were fraudulent.” Lerner v. Fleet Bank, N.A., 459

F.3d 273, 290 (2d Cir. 2006). And “[t]o meet the requirement of Rule 9(b) a plaintiff must show

the manner in which he was damaged by the implementation of a deceptive or manipulative

practice or by a misrepresentation or omission.” Moran v. Kidder Peabody & Co., 609 F. Supp.

661, 665 (S.D.N.Y. 1985).

          Although plaintiffs’ fraud claims related to the promotion and marketing of amiodarone

appear to be based on a state law theory of recovery, and not dependent critically on the




                                                    16
FDCA—and thus, perhaps, not preempted—plaintiffs nevertheless fail to plead plausible fraud

claims.

          First, plaintiffs generally rely on In re Bayer Corp. Combination Aspirin Prods.

Marketing & Sales Prac. Litig., 701 F. Supp. 2d 356, 372–73 (E.D.N.Y. 2010), to demonstrate

their fraud claims must proceed. In that case, however, a brand-name manufacturer marketed,

sold, and inappropriately labeled an over-the-counter product—that the FDA had not approved—

to falsely imply that the drug was FDA-approved. Such is not the case here.

          Second, although plaintiffs claim Taro failed to correct false and misleading information

about amiodarone provided to physicians in third-party reference materials, plaintiffs do not

connect these general allegations to their alleged personal injuries. For instance, plaintiffs do not

allege plausibly what information, if any, was relied upon by their physicians in prescribing

amiodarone for atrial fibrillation. Moreover, and fatal to their claims, plaintiffs’ conclusory

fraud allegations are not accompanied by specific or sufficient facts concerning Taro’s marketing

and promotional activities.

          In short, plaintiffs have not sufficiently alleged plausible fraud claims, and they certainly

have not done so with requisite particularity.

VII.      Wrongful Death

          Because plaintiffs fail plausibly to plead a wrongful act on the part of Taro, which caused

the deaths of some of the plaintiff’s related decedents, this derivative claim fails.




                                                   17
                                       CONCLUSION

      The motion to dismiss is GRANTED.

      The Clerk is instructed to terminate the motion (Doc. #27) and close this case.

Dated: March 9, 2020
       White Plains, NY

                                           SO ORDERED:



                                           ____________________________
                                           Vincent L. Briccetti
                                           United States District Judge




                                              18
